Citation Nr: 0914749	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 
1991.  The record also indicates that he had a period of 
active service for training from September 1983 to February 
1984 and subsequent service in the United States Army 
Reserve.  Additionally, the Veteran has recognized service in 
Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

When the case was last before the Board in August 2008, the 
issue of entitlement to an initial compensable rating for 
left ear hearing loss was remanded for additional 
development.


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's left 
ear hearing loss has been  manifested by level I hearing 
loss; service connection is not in effect for right ear 
hearing loss.


CONCLUSION OF LAW

The Veteran's left ear hearing loss is properly evaluated as 
noncompensably disabling throughout the entire period of the 
claim.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a July 2005 letter, which was issued prior 
to the decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for an service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  The July 2005 letter, as well as letters dated in 
March 2006 and September 2008, provided examples of the types 
of evidence to submit to support the claim, and VA 
examinations addressed how the Veteran's symptoms impact his 
social and occupational activities.  Finally, the March 2006 
and September 2008 letters advised the Veteran of the types 
of evidence to submit, such as statements from his doctor, 
statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  See Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008).  In addition, the letters 
advised the Veteran of the type of evidence needed to 
establish a disability rating, including evidence addressing 
the impact of his condition on employment and the severity 
and duration of his symptoms, and of the evidence the needed 
to establish an effective date.  Id.  The Veteran was 
provided with the rating criteria to establish disability 
ratings for hearing loss in the April 2006 statement of the 
case.  The claim was last readjudicated in October 2008.  Id.

In any event, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 
2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there is no indication that there is 
other evidence to obtain.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim, any question as to an effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  In cases such as this one, where the 
Veteran is service-connected for hearing loss in only one 
ear, the nonservice-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, in order to 
determine the percentage evaluation from Table VII (subject 
to the provisions of 38 C.F.R. § 3.83).  38 C.F.R. § 4.85(f) 
(2008).  

§ 3.383 provides that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent and the hearing impairment in the other ear is 
considered a disability under § 3.385, the hearing impairment 
in the non service-connected ear will be considered in 
evaluating the service-connected disability.  38 C.F.R. 
§ 3.383(a)(3).  

38 U.S.C.A. § 1160(a)(3) provides that where a veteran has 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of service connected 
disability not the result of the veteran's willful 
misconduct, the non-service connected ear will be rated as 
service connected.  38 U.S.C.A. § 1160(a)(3) (West 2002 & 
Supp. 2008).

The Veteran claims that he is entitled to a compensable 
rating for his service-connected left ear hearing loss.  In 
this regard, the Board notes that the Veteran underwent a VA 
audiology examination in August 2005.  At that exam the 
Veteran indicated that his greatest difficulty is hearing 
what people say in his left ear.  

At the August 2005 VA examination, pure tone air conduction 
thresholds, in decibels, were as follows:



500
1000
2000
3000
4000
Average
Right 
Ear
10
5
10
15
20
12.5
Left 
Ear
20
25
35
60
80
50

Maryland CNC tests revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  

The Veteran also underwent a VA examination in September 
2008.  At that examination, the Veteran complained that his 
hearing is getting worse.  He stated that his coworkers can 
hear his phone ring, but he cannot.  

At the September 2008 VA examination, pure tone air 
conduction thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Average
Right 
Ear
10
15
10
15
30
17.5
Left 
Ear
15
25
35
60
75
48.75

Maryland CNC tests revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  

The Board notes that the Veteran submitted various private 
audiology reports, to include audiograms conducted in January 
2005 and April 2008.  However, the reports of those 
examinations are not adequate for VA purposes.  In this 
regard, VA regulations require hearing impairment tests to be 
conducted by a state-licensed audiologist, and they must 
include a controlled speech discrimination test (Maryland 
CNC) and a pure tone audiometry test.  See 38 C.F.R. 
§ 4.85(a).  Unfortunately, the private audiograms do not meet 
all of these requirements.

In considering the Veteran's claim of entitlement to a 
compensable rating for left ear hearing loss, the Board notes 
that the findings on the August 2005 and September 2008 
audiometric evaluations are indicative of level I hearing 
impairment in the left ear.  Level I hearing impairment in 
one ear with normal hearing in the other ear is considered 
noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, a compensable evaluation for the 
Veteran's left ear hearing loss disability is not warranted 
under the schedular criteria.  In sum, the record 
demonstrates that the schedular rating assigned by the RO is 
correct.  

As noted above, the hearing impairment in the Veteran's left 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected ear is not for 
consideration in evaluating the service-connected disability.  
In any event, the hearing impairment in the Veteran's right 
ear is also level I.  Level I hearing impairment in both ears 
is considered noncompensably disabling.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Therefore, the service-connected left 
ear hearing impairment is properly evaluated as 
noncompensably disabling.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

At no time during the period of the claim has the Veteran's 
left ear hearing loss been manifested by greater disability 
than contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's left ear 
hearing loss presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.


ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


